DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-5, as filed on 10/25/2021, are currently pending and considered below.
Specification
The disclosure is objected to because of the following informalities (appropriate correction is required): 
Page 4, line 13: amend “1 to9” to ---1 to 9---.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CH 713278 A2 (Mueller) in view of US 20170291056 A1 (Hsu).
Regarding Independent Claim 1, Mueller discloses a rower (“Collapsible exercise machine”), comprising:
a main frame (rail 40 with folding foot 41); 
a second frame (Chassis 34) having one end pivotally connected to said main frame (at rotary bearing 43), 
a protruding portion (parking station 28; see Figure 23 wherein the parking station 28 protrudes above the chassis 34) 
a handlebar for holding by a user for exercise (pull handle 5), said handlebar comprising a slot (Figure 2: Annotated) adapted for receiving said protruding portion (see Figure 2 wherein the slot is adapted to be fitted onto the parking station 28), the size of said slot corresponding to said protruding portion (the slot is sized to fit within the parking station 28), the configuration of said slot being complementary to said protruding portion (see Figure 2 wherein the fixing slot fits above the parking station 28); 

    PNG
    media_image1.png
    242
    502
    media_image1.png
    Greyscale

Figure 2: Hsu Annotated

a first magnetically attractive member (first magnetically attractive member; “the training person pushes the pull handle 5 into the practical parking station 28, which can also be magnetic at the same time, so that the buffer store 25 is always safely charged” ¶ 24; the pull handle 5 has a first magnetically attractive member in order to be magnetic) fixedly installed in said slot of said handlebar (in as much as applicant has shown the first magnetically attractive member is installed in the slot via the pull handle 5); 
and a second magnetically attractive member affixed to said protruding portion (“’metallic contact element’ at the parking station” ¶ 8) of said second frame and magnetically attractable with said first magnetically attractive member (¶ 24 above; the handle 5 and parking station are magnetic and thus have a magnetic attraction).  
Mueller discloses the invention as substantially claimed, see above. Mueller does not disclose said second frame comprising said protruding portion.
Hsu teaches an analogous rower exercise device solving the same issue of housing a handle during non-use:
a main frame (moving bracket 2) and a second frame (stationary base 1) having one end pivotally connected to said main frame (via pivotally connection portion 11, see Figure 7), said second frame comprising a protruding portion (Figure 1: Annotated; the handlebar is hooked into the protruding portion); and a handlebar for holding by a user for exercise (Figure 1: Annotated). 


    PNG
    media_image2.png
    614
    526
    media_image2.png
    Greyscale

Figure 1: Hsu Annotated
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Mueller’s protrusion portion/docking station to be located on the stationary second frame, as taught by Hsu, in order to prevent cable interference and cable slack when folding the rower into a storage position.
Regarding Claim 3, Mueller in view of Hsu further disclose the rower according to claim 1, wherein said slot is located on a bottom side of said handlebar (See Figure 2 wherein the slot goes entirely through the hand grip 5 such that the bottom side of the slot is located on a bottom side of the hand grip 5).  
Regarding Claim 4, Mueller in view of Hsu further discloses the rower according to claim 3, wherein said handlebar comprises two holding portions and a connecting portion (Figure 2: Annotated), said connecting portion connecting said two holding portions (see Figure 2); said slot is located on said connecting portion (see Figure 2).  

    PNG
    media_image3.png
    270
    354
    media_image3.png
    Greyscale

Figure 2: Mueller Annotated
Claim 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CH 713278 A2 (Mueller) in view of US 20170291056 A1 (Hsu) in further view of US 4052060 (Balkcom).
	Regarding Claim 2, Mueller in view of Hsu disclose the invention as substantially claimed, see above. Mueller in view of Hsu further disclose the fixing slot and the convex portion have a first and second magnetic part. Muller does not disclose wherein said first magnetically attractive member comprises iron; said second magnetically attractive member is a magnet.  
	Balkcom teaches an exercise device solving the same issue of magnetic connection between a handle and exercise structure comprising: a handle (handle receiving section 16 with handle 14) comprising a first magnetically attractive member (“handle receiving member may comprise a magnetizable metal such as an iron alloy, e.g., stainless steel or other lightweight iron-based alloy material or magnetizable material” Col. 2, lines 58-61) that is an iron sheet (“iron alloy metal” Col. 2, lines 58-61 above); and a second magnetically attractive member (“arms 28 and 32 may be fabricated from a magnetic material such as an aluminum-nickel-cobalt magnetic composition” Col. 2, lines 56-58). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the first and second magnetic parts to be an iron sheet and a magnet, respectfully, in order to provide a stable magnetic connection between the handle and docking station to provide a stable connection for charging of the handle. 
Regarding Claim 5, Mueller in view of Hsu and Balkcom further disclose the rower according to claim 2, wherein said slot is located on a bottom side of said handlebar (See Figure 2 wherein the slot goes entirely through the hand grip 5 such that the bottom side of the slot is located on a bottom side of the hand grip 5).    

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784